 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   LILY PRAKONKHAM,                 ) Case No.: 1:18-cv-0898 - JLT
                                      )
12            Plaintiff,              ) ORDER DISCHARGING THE ORDER TO SHOW
                                      ) CAUSE DATED JANUARY 22, 2019
13       v.                           )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16
17          The Court ordered Defendant to show cause why sanctions should not be imposed for failure
18   comply with the Court’s order to serve a response to Plaintiff’s letter brief. In the alternative,
19   Defendant was directed to file a proof of service of the responsive brief. (Doc. 14) The same day,
20   Defendant filed a proof of service indicating Plaintiff was served with the letter brief by email on
21   January 22, 2019. (See Doc. 15 at 2) Accordingly, the Order to Show Cause dated January 22, 2018
22   (Doc. 14) is DISCHARGED.
23
24   IT IS SO ORDERED.
25      Dated:     January 28, 2019                             /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
